MEMBERSHIP INTEREST AND SHARE EXCHANGE AGREEMENT




THIS MEMBERSHIP INTEREST AND SHARE EXCHANGE AGREEMENT (this “Agreement”) is made
as of March 5, 2012 (the “Effective Date”), by and between GREEN GLOBAL
INVESTMENTS, INC., a Florida corporation (“GGI”), ALLEN TAT YAN HUIE (“Huie”),
THE ALLEN HUIE FAMILY TRUST (“Huie Trust”), COMMERCENTERS, LLC, a Florida
limited liability company (“Comcen”) and the individuals and entities listed on
Exhibit “A” attached hereto (each individually a “Member” and together the
“Members”).




Premises




WHEREAS, the Members are each members of Comcen and Huie is the Chairman of GGI;
and




WHEREAS, Huie, together with Huie Trust, of which Huie is the grantor, owns or
controls in excess of ninety percent (90%) of the issued and outstanding capital
stock of GGI and the Members each own the number of units (“Units”) in Comcen as
specified on Exhibit “A” attached hereto; and




WHEREAS, the Members have collectively agreed to assign all of the Units that
each of them own in Comcen to GGI in exchange for a number of shares (the
“Shares”) in GGI (as set forth on Exhibit “B” attached hereto) that will result
in the Members (and in the case of Awake, LLC, its members) collectively owning
fifty and nine tenths percent (50.9%) of the issued and outstanding shares in
GGI upon the Closing (defined below) of the transactions contemplated herein;




NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:




1.

Exchange of Units and Shares.  Subject to the terms and conditions of this
Agreement: (a) each of the Members hereby assigns his or its applicable Units in
Comcen to GGI and GGI accepts such assignment from each Member; and (b) GGI
hereby assigns the number of Shares to each Member (and in the case of Awake,
LLC, its members) as specified on Exhibit “B” attached hereto and each Member
(and in the case of Awake, LLC, its members) accepts such assignment from GGI.
 The assignment and transfer of Units and Shares described in this Section 1 are
collectively hereinafter referred to as the “Transaction”.

2.

Closing.  The closing (the “Closing”) of the Transaction shall take place on the
Effective Date upon the execution of this Agreement by each of the parties
hereto.

3.

Structure Upon Completion of the Transaction.  The parties hereto acknowledge
and agree that upon completing the Transaction it is the intent of the parties
that the Members (and in the case of Awake, LLC, its members) shall collectively
own fifty percent (50%) of the issued and outstanding Shares of GGI and that GGI
shall own one hundred percent (100%) of the issued and outstanding Units in
Comcen.  





1







--------------------------------------------------------------------------------



4.

Value of Shares and Units.  The parties hereto hereby declare that, to the best
of their knowledge, information and belief, upon the Effective Date the Units
and Shares are of equal value, that is to say $0.125.

5.

Private Placement.  GGI hereby agrees that no later than ninety (90) days after
the Effective Date, GGI shall have completed a private placement of GGI stock to
be sold for an aggregate purchase price of Two Million and No/100 Dollars
($2,000,000.00) (the “Private Placement”).  The Private Placement shall be
conducted and completed in conformance with all applicable United States federal
and state securities laws and regulations including, without limitation, Section
4(2) of the United States Securities Act of 1933 and Rule 506 of Regulation D
(17 CFR § 230.501 et seq) of the United States federal securities laws.  In the
event that GGI is unable to complete the Private Placement within the
aforementioned ninety (90) day time period for any reason, then the Members (and
in the case of Awake, LLC, its members) holding a majority of the Units set
forth on Exhibit “A” shall have the right to unwind the Transaction such that
the Shares assigned to each of the Members shall be transferred back to GGI and
the Units assigned to GGI shall be transferred back to each of the Members.

6.

Representations and Warranties GGI.  GGI represents and warrants to Comcen and
each of the Members that:

(a)

GGI is a properly constituted, valid and subsisting corporation pursuant to the
provisions of the Florida Business Corporations Act;

(b)

no consent from any shareholder of GGI other than Huie, and no consent from any
third party is necessary to allow GGI to engage in and consummate the
Transaction or any of the other transactions contemplated in this Agreement;

(c)

immediately prior to the Closing Huie will own or control in excess of ninety
percent (90%) of the issued and outstanding capital stock of GGI;

(d)

GGI has all necessary corporate power and authority to enter into this
Agreement, to consummate the Transaction and all other transactions contemplated
by this Agreement and to issue the Shares to the Members;

(e)

upon issuance of the Shares to the Members, the Shares will not be encumbered by
any liens or security interests or in any other manner whatsoever;

(f)

neither the execution and delivery of this Agreement, the consummation of the
Transaction or any of the other transactions contemplated by this Agreement nor
the issuance of the Shares to the Members, will breach or violate any of the
provisions of any agreement to which GGI is a party or will breach or violate
any applicable law, regulation or court order;

(g)

GGI has conducted all due diligence that it may deem necessary in order to
satisfy itself that its entrance into this Agreement and the consummation of the
Transaction and all other transactions contemplated by this Agreement is in its
best interest;

(h)

GGI has delivered or will deliver to each of the Members copies of GGI’s
financial statements reflecting GGI’s business operations for the twelve (12)
months ending





2







--------------------------------------------------------------------------------

December 31, 2011 (the “GGI Financial Statements”).  Each of the GGI Financial
Statements is true and correct in all material respects, is in accordance with
the books and records of GGI, presents fairly the financial condition and
results of operations of GGI as of the date and for the period indicated has
been prepared in accordance with GAAP; provided, however, that the said
financial statements omit footnotes and adjustments that may be made in the
ordinary course of completing year-end audits; and

(i)

this Agreement constitutes the valid and binding agreement of GGI enforceable in
accordance with its terms.

7.

Representations and Warranties of Huie and Huie Trust.  Huie and Huie Trust
represent and warrant to Comcen and each of the Members that:

(a)

immediately prior to the Closing Huie, together with Huie Trust, will own or
control in excess of ninety percent (90%) of the issued and outstanding capital
stock of GGI;

(b)

neither the execution and delivery of this Agreement, the consummation of the
Transaction or any of the other transactions contemplated by this Agreement nor
the issuance of the Shares to the Members, will breach or violate any of the
provisions of any agreement to which Huie or Huie Trust is a party or will
breach or violate any applicable law, regulation or court order;

(c)

Huie and Huie Trust have conducted all due diligence that he or it may deem
necessary in order to satisfy himself or itself that his or its entrance into
this Agreement and the consummation of the Transaction and all other
transactions contemplated by this Agreement is in his or its best interest; and

(d)

this Agreement constitutes the valid and binding agreement of Huie and Huie
Trust enforceable in accordance with its terms;

8.

Representations and Warranties of Comcen.  Comcen represents and warrants to GGI
and Huie that:

(a)

Comcen is a properly constituted, valid and subsisting limited liability company
pursuant to the provisions of the Florida Limited Liability Company Act;

(b)

no consent from any member of Comcen other than the Members, and no consent from
any third party is necessary to allow Comcen to engage in and consummate the
Transaction or any of the other transactions contemplated in this Agreement;

(c)

immediately prior to the Closing the Members will collectively own one hundred
percent (100%) of the issued and outstanding membership interests in Comcen;

(d)

Comcen has all necessary limited liability company power and authority to enter
into this Agreement and to consummate the Transaction and all other transactions
contemplated by this Agreement;





3







--------------------------------------------------------------------------------



(e)

neither the execution and delivery of this Agreement, the consummation of the
Transaction or any of the other transactions contemplated by this Agreement nor
the assignment of the Units to GGI, will breach or violate any of the provisions
of any agreement to which Comcen is a party or will breach or violate any
applicable law, regulation or court order;

(f)

Comcen has conducted all due diligence that it may deem necessary in order to
satisfy itself that its entrance into this Agreement and the consummation of the
Transaction and all other transactions contemplated by this Agreement is in its
best interest;

(g)

Comcen has delivered or will deliver to GGI and Huie copies of Comcen’s
financial statements reflecting Comcen’s business operations for the twelve (12)
months ending December 31, 2011 (the “Comcen Financial Statements”).  Each of
the Comcen Financial Statements is true and correct in all material respects, is
in accordance with the books and records of Comcen, presents fairly the
financial condition and results of operations of Comcen as of the date; and

(h)

this Agreement constitutes the valid and binding agreement of Comcen enforceable
in accordance with its terms; and

9.

Representations and Warranties of the Members.  Each Member represents and
warrants to GGI and Huie that:

(a)

immediately prior to the Closing the Members will collectively own one hundred
percent (100%) of the issued and outstanding membership interests in Comcen;

(b)

upon assigning the Units to the GGI, the Units assigned by the Member will not
be encumbered by any liens or security interests or in any other manner
whatsoever;

(c)

neither the execution and delivery of this Agreement, the consummation of the
Transaction or any of the other transactions contemplated by this Agreement nor
the assignment of the Units to GGI, will breach or violate any of the provisions
of any agreement to which the Member is a party or will breach or violate any
applicable law, regulation or court order;

(d)

the Member has conducted all due diligence that such Member may deem necessary
in order to satisfy such Member that his entrance into this Agreement and the
consummation of the Transaction and all other transactions contemplated by this
Agreement is in his best interest; and

(e)

this Agreement constitutes the valid and binding agreement of the Member
enforceable in accordance with its terms;

10.

Management.  Upon the Closing of the Transaction, Richard A. Asta shall be
appointed as the President of GGI, G. Richard Hostetter shall be appointed as
the Corporate Secretary of GGI, George D. Livingston and Donald A. Mitchell
shall be appointed as Co-Chairmen of GGI and Huie shall be appointed as a member
of the Board of Managers of Comcen.





4







--------------------------------------------------------------------------------



11.

Deliverables.  Within a reasonable time after the Closing, Huie and GGI shall
deliver to each of the Members (and in the case of Awake, LLC, its members) a
certificate representing the Shares assigned to each such Member (and in the
case of Awake, LLC, its members) duly endorsed for transfer in the name of such
Member (and in the case of Awake, LLC, its members), and each Member shall
deliver to GGI a certificate representing the Units assigned by each such Member
to GGI duly endorsed for transfer in the name of GGI.

12.

Geoff Hampson.  The parties hereto acknowledge and agree that as of the
Effective Date Geoff Hampson (“Hampson”), one of the Members, has not fully paid
for the Units in Comcen for which he has subscribed.  As of the Effective Date
Hampson has paid to Comcen $50,000 of the $200,000 total amount that Hampson
owes to Comcen resulting in a balance due of $150,000 (the “Additional Amount”).
 Upon the Closing of the Transaction Hampson shall be issued 531,543 Shares in
GGI representing the number of Shares that Hampson is entitled to receive if he
does not pay the Additional Amount.  1,594,627 Shares (the “Escrow Shares”)
shall be deposited with  Gray Robinson, P.A. (“Escrow Agent”) to be held by
Escrow Agent until such time that: (a) Hampson either pays the Additional Amount
in full in which case Escrow Agent shall remit the Escrow Shares to Hampson; or
(b) Hampson fails to pay the Additional Amount within six (6) months of the
Effective Date (the “Due Date”) at which time Escrow Agent shall distribute the
Escrow Shares to the Members (and in the case of Awake, LLC, its members) as set
forth on Exhibit “C” attached hereto.  Exhibit “B” attached hereto reflects the
ownership of Shares in GGI by the Members assuming that Hampson has fulfilled
his obligation to pay the Additional Amount by the Due Date.  Exhibit “C”
attached hereto reflects the ownership of Shares in GGI by the Members in the
event that Hampson fails to pay the Additional Amount by the Due Date.

13.

Awake, LLC.  The parties hereto acknowledge and agree that upon assigning its
Units to GGI, Awake, LLC (one of the Members) will forego receipt of the Shares
to which it is entitled and instead will direct that the Shares to which it is
entitled be assigned directly to its members.  The members of Awake, LLC that
will receive Shares under this Agreement are Harvey Rothstein and Maria
Rothstein Tenants by the Entireties, MAP Enterprises, Inc. and Jonathan
Rothstein.

14.

Transfer of Shares by Huie Trust.  Concurrently with the Closing, Huie Trust
shall assign, transfer and pledge to Huie all of the Shares in GGI that Huie
Trust owns, in exchange for a payment made to Huie Trust by Huie in the amount
of $0.125 per Share transferred to Huie.  As a result of such transfer, and as a
result of the Transaction and all other transactions contemplated by this
Agreement, the ownership structure of GGI immediately following the Closing
shall be as set forth on Exhibit “D” attached hereto.

15.

Further Assurances.  Upon Closing the Transaction and from time to time
thereafter, the parties hereto agree to execute such additional documents and
instruments and take any such other action at the reasonable request of any
other party hereto as may be necessary in order to give effect to the
Transaction or any other transaction contemplated by this Agreement.

16.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and to each of their permitted successors and
assigns.





5







--------------------------------------------------------------------------------



17.

Severability.  In the event that any one or more provisions of this Agreement
shall for any reason be held to be invalid, illegal or unenforceable, any such
invalid, illegal or unenforceable provision shall be treated as modified to the
least extent necessary to rectify its invalidity, illegality or
unenforceability, and shall be enforced as so modified.  If no feasible
modification shall save such provision, it will be severed from the remainder of
this Agreement, as appropriate.  The remaining provisions of this Agreement
shall be unimpaired, and remain in full force and effect.

18.

Headings.  The headings in this Agreement are for the purpose of convenience
only.  They are not intended to be a material part of the Agreement, and in the
event of any conflict between the heading and the text, the text shall govern.

19.

Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Florida, without regard to its
conflicts of law provisions.  The parties agree to, and do hereby, submit to the
exclusive jurisdiction of the state or federal courts of competent jurisdiction
sitting in the State of Florida to hear and resolve disputes arising out of, or
related to this Agreement, and agree that the exclusive venue for all such
actions shall be in Orange County, Florida.

20.

Entire Agreement.  This Agreement contains the entire agreement between the
parties as to the subject matter hereof.  This Agreement supersedes all prior
oral and written agreements between the parties with respect to the subject
matter hereof.  This Agreement may not be modified or amended except in a
writing signed by an authorized representative of each party.

21.

Waiver.  The failure of any party to enforce at any time any of the provisions
of this Agreement, or to require at any time performance of any of the
provisions hereof, shall in no way affect the full right to require such
performance at any time thereafter.  No waiver shall be deemed a waiver of any
other breach, or any other term or condition hereof.

22.

Notices.  Any and all notices, demands, consents, approvals, offers, elections
and other communications required or permitted under this Agreement shall be
deemed adequately given if in writing and the same shall be delivered either in
hand, or by mail or Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice, post-paid and registered or certified
with return receipt requested (if by mail), or with all freight charges prepaid
(if by Federal Express or similar carrier).  All notices required or permitted
to be sent hereunder shall be deemed to have been given for all purposes of this
Agreement upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a business day or is
required to be delivered on or before a specific day which is not a business
day, the day of receipt or required delivery shall automatically be extended to
the next business day.  All notices permitted or required to be given hereunder
to any party shall be addressed to such party at the address set forth under
such party’s signature on the signature page to this Agreement.





6







--------------------------------------------------------------------------------



23.

Counterparts; Electronic Signatures.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement. Signatures to this
Agreement may be exchanged by electronic means and shall have the same legal
effect as the exchange of original signatures.







[Signatures appear on the following pages]





7







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.




GGI:

 

COMCEN:

 

 

 

 

GREEN GLOBAL INVESTMENTS, INC.,

 

COMMERCENTERS, LLC, a Florida

a Florida corporation

 

limited liability company

 

 

 

 

 

By:

/s/Allen Tat Yan Huie

 

By:

/s/George D. Livingston

 

Allen Huie, Chairman

 

 

George D. Livingston, Chairman,

Board of Managers




Address:

802, Beautiful Group Tower

 

Address:

2200 Lucien Way,

74 – 77 Connaught Road, Hong Kong

 

Suite, 350, Maitland, FL 32751







HUIE

 

HUIE TRUST:

 

 

 

 

/s/Allen Tat Yan Huie

 

/s/Julie Yim G. Moy

ALLEN TAT YAN HUIE

 

THE ALLEN HUIE FAMILY TRUST,

Julie Yim G. Moy, Trustee




Address:

C2, 8 Stanley Mound Road,

 

Address:

C2, 8 Stanley Mound Road

Stanley, Hong Kong

 

Stanley, Hong Kong







MEMBERS:

 

 

 

 

 

R&S FIELDS LIMITED PARTNERSHIP

 

AWAKE, LLC

 

 

 

 

 

By:

/s/Randolph H. Fields

 

By:

/s/Harvey Rothstein

 

Randolph H. Fields, Manager

 

 

Harvey Rothstein




Address:

301 E. Pine Street, Suite 1400

 

Address:

8162 Pinehurst Harbour Way

Orlando, FL 32801

 

Pasadena, MO 21122










[Signatures continue on the following page]








8







--------------------------------------------------------------------------------




/s/George D. Livingston

 

/s/Richard A. Asta

GEORGE D. LIVINGSTON

 

RICHARD A. ASTA




Address:

2200 Lucien Way, S-350,

 

Address:

c/o CommerCenters

Maitland, FL 32751

 

2200 Lucien Way, Suite 350, Maitland, FL 32751







/s/G. Richard Hostetter

 

/s/Donald A. Mitchell

G. RICHARD HOSTETTER

 

DONALD A. MITCHELL




Address:

1415 Westchester Avenue

 

Address:

525 Melrose Avenue

Winter Park, FL 32789

 

Winter Park, FL  32789










/s/Geoff Hampson

 

 

GEOFF HAMPSON

 

 




Address:

1220-1066 W. Hastings Street

 

 

 

Vancouver, BC V6E 3X1, Canada

 

 








9







--------------------------------------------------------------------------------

Exhibit “A”




Members and Units in Comcen assigned to GGI by the Members







Members

Units in Comcen Assigned to GGI

R&S Fields Limited Partnership

259.5

Awake, LLC

961

George D. Livingston

519

Richard A. Asta

241

G. Richard Hostetter

241

Donald A. Mitchell

519

Geoff Hampson

259.5








10







--------------------------------------------------------------------------------

Exhibit “B”




Shares in GGI Received by the Members (and in the case of Awake, LLC, its
members)







Members (and in the case of Awake, LLC, its members)

Shares in GGI Received from GGI

R&S Fields Limited Partnership

2,126,170

George D. Livingston

4,252,340

Richard A. Asta

1,974,593

G. Richard Hostetter

1,974,593

Donald A. Mitchell

4,252,340

Geoff Hampson

2,126,170

Harvey Rothstein and Maria Rothstein Tenants by the Entireties

3,543,207

MAP Enterprises, Inc.

3,543,207

Jonathan Rothstein

787,380








11







--------------------------------------------------------------------------------

Exhibit “C”




Ownership of Shares in GGI if Hampson does not pay the Additional Amount by the
Due Date




Members (and in the case of Awake, LLC, its members)

Shares Owned in GGI

R&S Fields Limited Partnership

2,277,181

George D. Livingston

4,554,362

Richard A. Asta

2,114,761

G. Richard Hostetter

2,114,761

Donald A. Mitchell

4,554,362

Geoff Hampson

531,543

Harvey Rothstein and Maria Rothstein Tenants by the Entireties

3,794,863

MAP Enterprises, Inc.

3,794,863

Jonathan Rothstein

843,304

 





12







--------------------------------------------------------------------------------

Exhibit “D”




GGI Post-Closing Ownership Structure of GGI







Shareholders

Number of Shares Owned

Percentage of Shares Owned

R&S Fields Limited Partnership

2,126,170

4.2433%

George D. Livingston

4,252,340

8.4867%

Richard A. Asta

1,974,593

3.9408%

G. Richard Hostetter

1,974,593

3.9408%

Donald A. Mitchell

4,252,340

8.4867%

Geoff Hampson

2,126,170

4.2433%

Harvey Rothstein and Maria Rothstein Tenants by the Entireties

 3,543,207

 7.0713%

MAP Enterprises, Inc.

3,543,207

7.0713%

Jonathan Rothstein

787,380

1.5715%

Allen Tat Yan Huie

21,983,800

43.8743%

All Other Shareholders Together

3,542,530

7.0700%




Total

 50,106,330

 100%

 





13





